—In an action for divorce, order granting defendant’s motion *869to place the case upon the Military Suspense Calendar (Rules of Appellate Division, Second Department, Special Rule Two, adopted May 26, 1941) affirmed, without costs and without prejudice to a motion by the plaintiff to vacate the order, if so advised, upon the return of the depositions to he taken without the State pursuant to the order in Boelsen v. Boelsen (No. 2) (post, p. 869, decided herewith). No opinion. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur. [182 Misc. 361.]